          In the United States Court of Federal Claims
                                       No. 20-1870C
                                    Filed: June 21, 2021


 ASKAN HOLDINGS, LTD.,

                   Plaintiff,

 v.

 UNITED STATES,

                   Defendant.


                                          ORDER

         The defendant has moved to dismiss. (ECF 10.) The Court will hold oral argument on
that motion via videoconference on August 17, 2021, at 10:00 a.m. EDT. The Court will
circulate an invitation link to the videoconference prior to the argument.

       It is so ORDERED.

                                                                s/Richard A. Hertling
                                                                Richard A. Hertling
                                                                Judge
